DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
The Examiner further acknowledges the following:
Claims 1, 3, 6-8,16, and 20-24 are under current examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Abstract
The abstract of the disclosure is objected to because the abstract should not contain legal phraseology (e.g. “said” and “means”).  Correction is required.  See MPEP § 608.01(b). 
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (United States Patent Publication 2015/0272937) in view of Grattan (United States Patent Publication 2004/0170681) and Kligerman et al. (United States Patent Publication 2015/0374725).
Claim 1 is to an oral gastro intestinal dosage form consisting of a granular phase and a non-granular phase, wherein said granular phase comprises magnesium oxide, a carbonate or bicarbonate salt, and a hydrophilic polymer, wherein the magnesium oxide is comprised in an amount of 10 to 50 wt%, relative to the total weight of the dosage form, and wherein an edible acid is included in the non-granular phase of the composition and wherein said non-granular phase of the composition further comprises one or more organic magnesium salts in an amount from 20-250% relative to the total weight of the dosage form. The instant claims are being examined to the extent of the species election of bicarbonate salt, hydroxypropyl methylcellulose for polymer, citric acid for acid, and magnesium glycerophosphate as a further ingredient. The carbonate or bicarbonate salt is present from 10-25% by weight and the hydrophilic polymer is present in an amount of from 5-25% by weight of the granular phase. The edible acid is present in an amount from 5-10% by weight. 
Fathi et al. teach compositions made of an intra-granular component of granules having an antacid component and osmotic evacuant and an excipient together with extra-granular component thus a non-granular phase that is an organic acid, see abstract. The antacid component includes magnesium oxide at up to 20%, see paragraph [0017]. The organic acid comprises citric acid, and can be present up to 40% by weight (thus is a range of 0-40%), see paragraphs [0015] and [0022]. The composition can include hydrophilic excipients including hydroxypropylmethylcellulose (HPMC), see paragraph [0025] and Table 2. The intra-granular excipients which include the HPMC hydrophilic polymer can be present up to a total of 30% by weight, (thus the range is 0-30%), see paragraph [0014] and entire document. The formulations are oral dosage forms and treat conditions including inflammation of the bowel or Crohn’s disease, see paragraphs [0005], [0021] and [0037]. The oral formulation treats gastro-intestinal disorders, see paragraphs [0037]. Fathi teaches that the granular phase can be about 50% by weight and the non-granular phase can comprise about 50% by weight, see claim 3. 
	Fathi et al. does not expressly teach that the granular phase comprises from 10-25% by weight a bicarbonate. 
	However, Grattan teaches oral formulations which comprise bicarbonates as an antacid, see abstract and paragraph [0009]. The antacids such as bicarbonate enhances dissolution rate of the active agent and thus improves absorption, see paragraph [0011]. The bicarbonate can be present at about 14% by weight, see paragraph [0035] and is adjusted from 2-100mg per dosage form, see paragraph [0015]. At least 90% of the active can be dissolved within 15 minutes, see paragraph [0012]. The composition can comprise granular form, see paragraph [0018] and Examples 1-2. 
	It would have been prima facie obvious to provide Fathi’s intra-granular composition with a bicarbonate present in amounts which include 14% by weight. A person of ordinary skill in the art would have been motivated to do so in order to improve the dissolution of the active agent magnesium oxide containing composition present in Fathi as bicarbonates are taught to improve dissolution properties of the composition. 
	There would have bene a reasonable expectation of success given both Fathi and Grattan disclose oral dosage forms for administration and Grattan teaches that bicarbonates are advantageous as they are added to compositions to help improve dissolution. With regards to the amount of bicarbonate, Grattan suggests this as an adjustable amount and examples that bicarbonate can be utilized in amounts of 14% by weight which overlaps and thus renders obvious the claimed range. 
	With regards to the dissolving of 90% magnesium within 30 minutes as determined by USP and at least 60% of magnesium within 5 minutes as determined by USP, as the prior art renders obvious a composition having a granular phase comprising bicarbonate, hydrophilic polymer and magnesium oxide present from 10-50% by weight and a non-granular phase having edible acid (citric acid), the composition would necessarily have the same dissolution properties. Furthermore, as demonstrated in Grattan dissolution enhancers such as bicarbonate can provide at least 90% of the active dissolved within 15 minutes. 
With regards to the amount of the citric acid, magnesium oxide, hydrophilic polymer and bicarbonate salt, MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Here, the modified Fathi teaches up to 20% magnesium oxide, excipients including hydroxypropylmethylcellulose which can be present up to 30% by weight, and about 14% bicarbonate.  
The modified Fathi does not expressly teach the oral gastro-intestinal dosage form further comprises 20-50% by weight organic magnesium glycerophosphate (organic magnesium salt) in the non-granular phase. 
However, Kligerman teaches that glycerophosphate salts including magnesium provide a beneficial effect in treating and alleviating intestinal injury, see paragraph [0063] and [0073]. The glycerophosphate salt can be administered orally in powder (i.e. extragranular) form, see paragraph [0066]. The glycerophosphate salt can be administered from 10-90% by weight of the composition, see paragraph [0070]. The methods of Kligerman include treating diseases related to tight junction dysfunction including Crohn’s disease or inflammatory bowel disease, see paragraph [0085] and [0136]. The formulation can comprise gastro-intestinal delivery, see paragraph [0091]. The glycerophosphate salts include magnesium in the alternative to calcium, see paragraphs [0036], [0072] and [0137]. 
It would have been prima facie obvious to provide the modified Fathi’s non-granular phase with about 10-90% magnesium glycerophosphate as taught by Kligerman to treat and alleviate intestinal injury when taken orally. 
One would have been motivated to do so with reasonable expectation of success because Fathi teaches that their formulations are oral and treat conditions including inflammation of the bowel and Crohn’s disease and magnesium glycerophosphate is taught by Kligerman to be beneficial in alleviating intestinal injury and useful for treating gastrointestinal inflammation conditions and Crohn’s diseases. 

Claim Objections
Claims 20-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Appropriate correction is required.

Response to Remarks
Applicants argue that the cited references do not teach the combination in the amounts claimed of each ingredient. 
Examiner respectfully disagrees and notes that the closest art to Fathi teaches that the magnesium oxide can be present up to 20%, citric acid (edible acid) can be present up to 40% by weight. Fathi et al. does not expressly teach that the granular phase comprises from 10-25% by weight a bicarbonate, however in view of Grattan discussed above, it would have been prima facie obvious to provide Fathi’s intra-granular composition with a bicarbonate present in amounts which include 14% by weight. A person of ordinary skill in the art would have been motivated to do so in order to improve the dissolution of the active agent magnesium oxide containing composition present in Fathi as bicarbonates are taught to improve dissolution properties of the composition. Regarding the amount of the magnesium salts present from 20-50% by weight, it would have been prima facie obvious to provide the modified Fathi’s non-granular phase with about 10-90% magnesium glycerophosphate as taught by Kligerman to treat and alleviate intestinal injury when taken orally. One would have been motivated to do so with reasonable expectation of success because Fathi teaches that their formulations are oral and treat conditions including inflammation of the bowel and Crohn’s disease and magnesium glycerophosphate is taught by Kligerman to be beneficial in alleviating intestinal injury and useful for treating gastrointestinal inflammation conditions and Crohn’s diseases. Thus, the modified Fathi arrives at the ingredients and amounts claimed. 
Applicants argue that the new claims provide percentages of the granular phase that are outside the amounts taught by Fathi as Fathi is to up to 50% only. 
Examiner respectfully submits that Fathi which is considered to be the closest art discloses up to 50% by weight. There is no motivation to arrive at the specific combination of amounts claimed in new claims 21-22 and for the granular phase being in the range of 55-99% by weight.  Accordingly, new claims 20-24 are objected to.

Conclusion
Currently, claims 1, 3, 6-8,16, are rejected and claims 20-24 are objected to. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678. The examiner can normally be reached Monday-Friday 10:00am-6:30pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/Primary Examiner, Art Unit 1619